KERRY      WOODARD
                                       TDCJ       #1819751
                                     3872    FM   350   South
                                Livingson/ Texas 77351

                                     January 11/          2018
                                                                 REC'D [In CCX'RT OF APPEALS
TWELFTH   COURT       OF   APPEALS
                                                                  12th C :if{: . ::2-3ls District
5117 West Front Street,              STE 354
Tyler , Texas 75702

RE:    Case Number: 12-12-00359-CR                                       i ri^R TEXAS
       Trial       : 2012-0134                                       PAM ESTES, CLERK

Dear   Clerk Lusk,
          I    am     writing     in reference to get a quote of the cost of
a copy         of the complete Trial and Appellate Record for the above
numbered and styled cause.
          Please inform me of              the cost and to whom 1 need               to address
my     Money        Order/Check      for     payment of said copies. 1 am in need
of this in order to prepare my Appeals for the Court.
Thank     you        in    advance     for    your attention to my letter. I look
forward        to     your    prompt       response in hopes that it will include
the     requested          information.           Thank    you     for your assistance in
this    matter.

          Copies          to include, but not limited to: Indictment; Police
Report;        Prettrial       Hearings;          Trial    on    the Merits; Punishment;
all Exhibits submitted; All Motions filed; Any and all other type
paperwork not mentioned within this list, etc...

Respectfully Requested,



Kerry Woodard
                               P.S. If Possible, would you please Micro page, as
TDCJ #1819751
                                    in, putting four pages on each page and possi
                                    bly four pages on each side of the paper. Only
                                    if possible. Humbly requested. Thank you!
C.C.:    File